IN THE SUPREME COURT OF TEXAS

                                 No. 10-0977

                IN RE JAMES M. SHAW AND CARABIN & SHAW, P.C.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  November  30,  2010,
is granted  in  part.   The  trial  court  order  dated  July  12,  2010  on
plaintiffs' motion to compel discovery in Cause No.  2009-11-6073-H,  styled
Alexander M. Begum and Begum Law Group, LLC v. James M. Shaw and  Carabin  &
Shaw, P.C., in the 444th District Court of Cameron County, Texas, is  stayed
with regard to interrogatory 4 and requests  for  production  7  through  11
until further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before December 20, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 3, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk